                                                l_-,. 06/30/21
        Case 1:18-cv-02977-DLC Document 143 Filed     -·-, -. ,- ' ,,,: l _,-, ',', Page
                                               I _l~Li'---
                                                                          1         \.!  1 of 4
                                                                          I r~r\1'• ,~               , i ·:,, ,·i
                                                                              l,.,l\ ,1t...__ L~' I Y 1 .L• i '~ 1


                                                                              ELFCTR()NICJ\LLY Fll,FD
                                                                              DOC#:
UNITED ST ATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                              r·,/\')~':;
                                                                              L). 1.   !_ , , 1
                                                                                           --
                                                                                                ;;p
                                                                                                    -
                                                                                                          Fc1·
                                                                                                           L, .
                                                                                                          --·
                                                                                                                     ---·
                                                                                                                         ~(2,,,~-I
                                                                                                                     ·-···---
                                                                                                                                _.N         -------· -
                                                                                                                                ---···------------

----------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,
                                                                                      SATISFACTION OF
                                                                                   CERTAIN PROVISIONS OF
                                            Plaintiff~
                                                                                   FINAL JUDGMENT AS TO
                                                                                      DEFENDANT ANDY
                 - against -
                                                                                         ALTAHA,VI
LONGFIN CORP.,
VENKATA S. MEENAVALLI,
ANDYALTAHA,VI,
                                                                                   No. 1:18-cv-02977-DLC
SURESH TAMMINEEDI, and
DO RAB ABU PENUMARTHI,

                                            Defendants.

------------------------------------------------            ---x


        WHEREAS, a judgment was entered in the above action on J unc 7, 2019 (the "Final J udgmenf')

(ECF No. 100) in favor of Plaintiff, the United States Securities and Exchange Commission, and against

Defendant .Andy Altahawi ( "Altahaw i''), w hie h Final Judgment included, inter a lia, a money judgment

against Altahawi in the total amount of S24,070,506, and said amount having been fully paid by Altahawi

and transferred to Plaintiff by Merrill Lynch, Pierce, Fenner and Smith, Inc., Bank of America, and

Interactive Brokers, LLC pursuant to the Final Judgment, and it is certified that there are no outstanding

executions with any Sheriff or Marshall,

        THEREFORE, full and complete satisfaction of the monetary payment obligation

(paragraphs V, VI, VII and Vlll) in said Final Judgment is hereby acknowledged, and the Clerk of

the Court is hereby authorized and directed to make entry of the full and complete satisfaction of the

payment obligation on the docket of said Final Judgment. All other provisions and relief against

Altahawi granted by the Court in the Final Judgment remain in effect.

        This satisfaction does not affect any other judgments or orders entered in this matter,

including but not limited to the judgments entered in this matter against Defendants Long fin Corp.,
        Case 1:18-cv-02977-DLC Document 143 Filed 06/30/21 Page 2 of 4




Vcnkata S. Mecnavalli, Surcsh Tamminccdi, and Dorababu Pcnumarthi (ECF Nos. lOL 102, I 17,

and I 18).




                                           Samantha M. Williams
                                           SECURITIES A.ND EXCI !ANGE COM MISSfON
                                           100 F Street, N.E.
                                           Washington, DC 20549
                                           (202) 551-4061
                                           wil1iamssam@sec.gov

                                           Counsel/or Plaintiff




                                              2
       Case 1:18-cv-02977-DLC Document 143 Filed 06/30/21 Page 3 of 4



              VIRGINIA
ST ATE OF MARYLAND                                                     )
                                                               )       ss.:
COUNTY OF __F_A_IR_F_A_X_ _ _ __                               )



                                                                   remotely
        On the 25th day of June, 2021 before me reucma!ly came Samantha M. Williams to me known and

known to he employed as a trial attorney for the United States Securities and Exchange Commission ,vho

has entered her appearance as an attorney for the United States Securities and Exe hange Commission in the

above-entitled action, and to be the same person described in and who executed the within satisfaction of

judgment and acknowledged to me that she executed the same.




                  VY NGOC THANH NGUYEN
                  ELECTRONC NOTARY Pll!UC • REG. I ~.3654 13        VY NGOC THANH NGUYEN / Notary Public
                       Corrmonwealth of Virginia
                                                                    Notary Registration Number: __7_3_65_4_1_3_ __
                   My Commission Expires 06/30'2024
                                                                    My Commission Expires _ _0_6!_3_01_2_02_4_ _ __




                                                                   3
       Case 1:18-cv-02977-DLC Document 143 Filed 06/30/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby cetiify that on June 28, 2021, I filed a copy of the foregoing using this Court's

CM/ECF system and thereby caused a copy of the document to be served electronically on all

parties of record.



                                                    Isl Samantha M. Williams
                                                    Samantha M. Williams
                                                    Counselfor Plaintiff




                                                4
